Citation Nr: 0836435	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for sneezing, claimed 
as secondary to PTSD.

3.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

With regard to the veteran's claim for service-connection for 
sneezing, claimed as secondary to PTSD, the Board notes that 
at the hearing, the veteran and his representative expressed 
a desire to withdraw that appeal. Thus, the issue of 
entitlement to service connection for sneezing, claimed as 
secondary to PTSD is withdrawn.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On July 18, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran and his representative that a withdrawal of the issue 
of entitlement to service connection for sneezing, claimed as 
secondary to PTSD is requested.

2.  The veteran's diabetes mellitus is manifest by the use of 
insulin, restricted diet and medical evidence of the need for 
regulation of activities; there is no evidence of episodes of 
ketoacidosis, hypoglycemic reactions requiring 
hospitalization, or incomplete paralysis of the hands and/or 
feet.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for a disability rating 40 percent 
disability rating for diabetes mellitus are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.119, 4.124a, Diagnostic Code 7913, 8510 through 8525 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, the veteran received a notice letter in January 
2005.  However, this notice letter did not comply with any of 
the provisions listed above.  Nonetheless, the Board finds 
that the notice error in this case was non-prejudicial. 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the submission of medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the Board finds that 
the veteran had actual knowledge of this element.  In August 
2007, the veteran submitted a statement from his doctor which 
described how his diabetes mellitus had gotten worse, and as 
described more fully below, the Board has granted an 
increased evaluation for the veteran's diabetes mellitus, 
based in part on this statement.  In addition, the veteran's 
statements demonstrate this awareness.  At his July 2007 
hearing, the veteran testified that he had to limit his work 
as a barber to half days due to his diabetes mellitus, and 
that his daily life is affected in that his feet tingle all 
the time and at night his feet get very cold.  Thus, as the 
Board finds the veteran had actual knowledge of this 
requirement, including the types of medical or lay evidence 
he may submit (or ask the Secretary to obtain), any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the next element, the veteran received a notice letter 
in March 2006 that a disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent.  The Board observes 
that subsequent to receiving the March 2006 letter, in 
November 2006, a supplemental statement of the case (SSOC) 
was issued.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a February 2006 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected diabetes mellitus, and that 
subsequently, in November 2006, a SSOC was issued.  As noted 
above, the issuance of a SSOC "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders, 487 
F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  The veteran was also afforded a VA 
examination in February 2005 in connection with this claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.




Analysis

I. Claim to Withdraw

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2007).  In this case, at his July 2007 
hearing, the veteran withdrew his appeal for service 
connection sneezing, claimed as secondary to PTSD and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issue and it is dismissed.

II.  Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of a particular rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

In this case, the veteran's diabetes mellitus is currently 
assigned a 20 percent disability evaluation, pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Under this formula, 
the current 20 percent rating requires the use of insulin and 
restricted diet, or; the use of an oral hypoglycemic agent 
and a restricted diet.

The next higher rating of a 40 percent disability evaluation 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an increased evaluation for his 
diabetes mellitus.  First, the Board observes that the 
veteran is on a restricted diet and is currently taking 
insulin for his diabetes mellitus.  

Second, with respect to restriction of activity, the Board 
notes that medical evidence is required to demonstrate that 
the veteran's diabetes mellitus requires regulated 
activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  Here, an August 2007 statement from the veteran's 
VAMC endocrinologist states that he has restricted the 
veteran to avoid strenuous occupational and recreational 
activities.  Similarly, at the veteran's July 2007 hearing, 
he testified that he had in fact restricted his activities 
due to his diabetes mellitus.  Thus, the Board finds that the 
August 2007 statement from the veteran's VAMC endocrinologist 
constitutes medical evidence of activity restriction which 
would support a 40 percent rating.

In sum, the veteran's diabetes mellitus requires the use of 
insulin and a restricted diet, and the competent medical 
evidence of record establishes that the veteran's diabetes 
mellitus does require regulation of the veteran's activities.  
However, there is no indication in the record that the 
veteran has been hospitalized in the last year for 
ketoacidosis or hypoglycemic reactions, or that his diabetes 
mellitus requires weekly visits to a diabetic care provider.  
As such, the criteria for a 60 percent disability rating have 
not been met.  Therefore, an increased evaluation is 
warranted for the veteran's diabetes mellitus to 40 percent 
disabling, but no higher.

The record contains no evidence showing the veteran was 
entitled to a higher rating for his diabetes mellitus at any 
point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); 38 C.F.R. §§ 4.119, Diagnostic Code 7913.

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations, 
has been considered, whether or not the provisions were 
raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected diabetes mellitus has caused marked 
interference with employment beyond that contemplated by the 
Rating Schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that consideration of this matter under the provisions of 38 
C.F.R. § 3.321(b)(1) is not in order.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

The appeal of entitlement to service connection for sneezing, 
claimed as secondary to PTSD, is dismissed.

Entitlement to an increased evaluation of 40 percent for 
service-connected diabetes mellitus is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

Under VA regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) (DSM- 
IV), credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. §§ 3.304(f) 
(2007).

The record reflects that the veteran was awarded the Purple 
Heart and Combat Infantryman Badge during his active service.  
VA regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 C.F.R. § 3.304(d) (2007).  

In this case, the veteran was afforded a VA examination in 
February 2005; however, PTSD was not diagnosed at that time.  
In the VA examiner's report, he stated that the veteran did 
not have any disturbing thoughts or memories of Vietnam, has 
never had a flashback and that he talked of combat situations 
without being too emotional or emotionally restricted.  

However, the veteran's symptoms recorded during the 2005 
examination, differ greatly from those reported by him at his 
July 2007 Board hearing.  The veteran testified that that he 
did in fact experience disturbing thoughts and flashbacks of 
Vietnam.  The veteran also got quite emotional when 
testifying about injuries to a fellow service member who he 
had switched places with not long before the injuries 
occurred.  The veteran further testified that he had spent 
many years trying to repress these recollections.  

As it appears that the veteran may have been repressing 
recollections of his combat service during the February 2005 
examination, the adequacy of the examination comes into 
question.  Thus, the Board finds that a VA examination is 
necessary to clarify whether the veteran has PTSD as a result 
of his combat service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be also scheduled 
for a VA psychiatric examination, to 
determine whether he has PTSD resulting 
from an in-service stressor.  The examiner 
should determine the nature and extent of 
any currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.

In making this determination, the examiner 
should note that the veteran engaged in 
combat with the enemy, and his claimed 
stressors are related to combat, 
therefore, the veteran's lay testimony 
regarding the reported stressors must be 
accepted as conclusive evidence as to 
their actual occurrence and no further 
development or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f) (2007).  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


